HERSEY, Judge.
Bethesda Memorial Hospital, after providing certain medical services to appellant and her husband, retained appellee to collect the amounts due for those services. Such collections were to be divided between appellee and the hospital on a predetermined basis with the costs of any litigation to be borne by the hospital. Appellant appeals the final judgment requiring her to pay for those medical services.
Implicit in the trial court’s determination that appellant is liable for the medical bills was a factual finding that she was the primary obligor. Troup Brothers, Inc. v. State, 135 So.2d 755 (Fla.2d DCA 1961). Findings of fact come to us clothed in a presumption of correctness and that presumption is not overcome by the record before us. In re Estate of Donner, 364 So.2d 742 (Fla.3d DCA 1978).
We therefore hold that appellant was properly found to be liable for the medical services rendered to her and her husband and we therefore affirm.
AFFIRMED.
LETTS, C. J., and DOUNEY, J., concur.